ACCEPTED
                                                                                           05-17-01439-CV
                                                                                 FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                          6/4/2018 1:34 PM
                                                                                                LISA MATZ
                                                                                                    CLERK


                        Cause No. 05-17-01439-CV
__________________________________________________________________
                                                                      FILED IN
                   IN THE COURT OF APPEALS         5th COURT OF APPEALS
                                                        DALLAS, TEXAS
               FOR THE FIFTH DISTRICT OF TEXAS06/04/2018 1:34:40 PM
                            IN DALLAS                     LISA MATZ
__________________________________________________________________
                                                            Clerk

            IN THE INTEREST OF C.J.M. AND S.C.M., CHILDREN
__________________________________________________________________
APPELLANT’S UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL
__________________________________________________________________

      Pursuant to Tex. R. App. P. 42.1(a)(1), Appellant Michael Minces

(“Appellant”) files this Unopposed Motion for Voluntary Dismissal as follows:

      1.     Appellant requests that the Court dismiss this appeal on motion of

Appellant.

      2.     This Court has authority to dismiss this appeal pursuant to Texas Rule

of Appellate Procedure 42.1(a)(1). See Production Drilling Co. v. Kirkwood &

Morgan, Inc., 406 S.W.2d 792, 793 (Tex. Civ. App.—San Antonio 1966, no writ)

(appellant ordinarily has right to seek dismissal of appeal at any time before it has

been heard and determined).

      3.     There is no cross-appeal pending in this matter.

      WHEREFORE, PREMISES CONSIDERED, Appellant Michael Minces

respectfully requests that this Court dismiss this appeal.




APPELLANT’S UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL                             Page 1
                                              Respectfully submitted,

                                                /s/ Jeremy C. Martin
                                              Jeremy C. Martin
                                              Texas Bar Number 24033611
                                              MALOUF & NOCKELS LLP
                                              6688 N. Central Expy., Suite 1050
                                              Dallas, Texas 75206
                                              214-969-7373 (Telephone)
                                              214-969-7648 (Facsimile)

                                              ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee, and Appellee is unopposed
to the relief requested herein.
                                                   /s/ Jeremy C. Martin
                                                 Jeremy C. Martin

                         CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record
or party in accordance with the Texas Rules of Appellate Procedure on June 4, 2018.

                                              /s/ Jeremy C. Martin
                                              Jeremy C. Martin




APPELLANT’S UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL                           Page 2